Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a nanocarrier for targeted prostate cancer comprising a micelle including a phosphate surfactant of a specific chemical formula where an ester group contained in the surfactant is hydroloz3ed by a secretory phospholipase A2 overexpressed in the cancer cell, releasing a therapeutic or diagnostic agent.  The diagnostic agent is an upconverted fluorescent nanoparticle. The closest prior art is drawn to Chen et al which discloses a phospholipid having two tails however, is unable to release the active agent or drug to the prostate cancer microenvironment because the two chains are not cleaved by PLA-2 as required by the instant claims.  The instant invention, requires the phosphate surfactant having one fatty acid chain be easily cleavable by secreted phospholipase A2between the fatty acid and eth ethylene glycol which causes the loss of amphiphilic properties.  This provides an improved release for treatment and diagnosis of the prostate cancer cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618